Citation Nr: 1128188	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include lactose intolerance.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent and credible evidence of a nexus between any gastrointestinal disorder, to include lactose intolerance, and service, to include service in Vietnam.


CONCLUSION OF LAW

A gastrointestinal disorder, to include lactose intolerance was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in October 2003 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In a January 2008 letter, VA informed the Veteran of how disability evaluations and effective dates are assigned.  While this notice came after the rating decision on appeal, the RO issued a supplemental statement of the case in April 2010.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records.  The Veteran submitted a letter from a private physician.  VA provided the Veteran with a hearing before the Board in November 2007.  A transcript from the hearing is in the claims file.  

VA has not provided the Veteran with an examination in connection with the claim of entitlement to service connection for lactose intolerance.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, the Veteran has claimed he has lactose intolerance, and medical professionals have stated the Veteran has lactose intolerance.  The Board finds that this is sufficient to establish a current disability.  Thus, element (1)-competent evidence of a current disability-has been met.

As to elements (2) and (3)-addressing in-service disease or injury and whether the disability may be associated with service-the Veteran claims that he developed lactose intolerance after he returned from Vietnam.  He claims that he has been told that drinking the water in Vietnam, which had a high content of chlorine, caused him to develop an "enzyme problem," which caused lactose intolerance.  The Veteran states he has had chronic lactose intolerance since returning from Vietnam.  The Board concludes that the Veteran's statements regarding developing lactose intolerance in service and having chronic lactose intolerance since lack credibility.  The reasons for these conclusions follow.

The Veteran is service connected postoperative residuals of hemorrhoids with rectal stricture.  He has been service connected for hemorrhoids since his service discharge in 1972.  He was hospitalized and underwent multiple procedures at VA as a result of hemorrhoids in August 1987, February 1988, March 1988, September 1998, and June 1990.  See VA hospitalization summary reports.  He also underwent VA examinations in April 1972 and November 1990.  In none of these VA medical records is there any reference that the Veteran was having digestive issues.  

It would be one thing if the alleged disability was not remotely similar or had any relationship with hemorrhoids.  For example, if the Veteran was claiming he had knee pain since service discharge, it would be unlikely that knee pain would be reported in a hospital reports addressing hemorrhoids.  Significantly, however, having digestive issues is very relevant to other alimentary tract disorders.  Indeed, the Diagnostic Code that addresses hemorrhoids falls under "The Digestive System."  See 38 C.F.R. § 4.114.  Thus, the Veteran's silent history to any digestive problems during all of his VA hospitalizations, when such fact would have an impact on the service-connected hemorrhoids, constitutes negative evidence, which weighs against a finding that the Veteran's lactose intolerance had its onset in service.  

Supporting this conclusion is the fact that a June 2000 VA treatment record shows the examiner wrote, "Also has increase[d] indigestion, milk intolerance."  A July 2000 VA treatment record shows the Veteran was being referred for "evaluation of possible lactose intolerance."  At that time, the Veteran claimed he had had lactose intolerance since returning from Vietnam, i.e., since approximately 1970.  He has been treated by VA since 1972 for hemorrhoids. 

At a June 2003 RO hearing, in connection with a claim for increase for the service-connected hemorrhoids, the Veteran testified he used to drink one to two gallons of milk a day before going to Vietnam but was unable to drink milk after returning from Vietnam.  Yet, the first time he ever raised the issue of lactose intolerance was when he was "referred for evaluation of possible lactose intolerance" was in 2000-approximately 30 years later.  These facts are not consistent with a history of chronic lactose intolerance since returning from Vietnam.  In short, if the Veteran had truly been unable to drink any milk without digestive issues since returning from Vietnam, he would have reported that history years prior to 2000, and such a history would have been documented in at least one of the VA medical records prior thereto.

Also, the Board must note that the Veteran has misrepresented his service in Vietnam.  On at least two occasions, he has claimed he serving two tours in Vietnam.  See January 2004 VA treatment record ("[V]eteran reports he was in [V]ietnam two tours during his military time from 1968 to 1970."); November 2007 Board hearing transcript on page 9 (Question to Veteran: "[Y]ou served two tours in Vietnam?"  Veteran: "Yes sir.").  The Veteran's statement at the November 2007 hearing was offered under oath.  However, the service personnel records and the Veteran's DD Form 214 both show only one tour in Vietnam, i.e., from March 1969 to March 1970.  Also, in an April 2010 private diagnostic report, the examiner noted the Veteran completed one tour in Vietnam, which the Board finds was likely based upon the appellant's own words.  Thus, the Veteran has provided inconsistent and false statements which damages his credibility.  This contributes to the Board's finding that the Veteran's allegations of chronic lactose intolerance for approximately 30 years to be untrue.  

Thus, due to the Veteran's false statements regarding his service in Vietnam, and the fact that he first raised the issue of chronic lactose intolerance since returning from Vietnam close to 30 years after service discharge, the Board cannot find that lactose intolerance had its onset in service or that it may be associated with service.  In other words, the Board finds the allegations of chronic lactose intolerance since service incredible and rejects them.  Because elements (2) and (3) have not been met, the Board need not reach element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claim for service connection.

In January 2008, the Board remanded these claims for additional development and adjudicative action.  Specifically, it found that the Veteran had not been fully informed of the need to submit any evidence in his possession that pertained to the claims and how disability evaluations and effective dates are assigned.  It also determined that an attempt to verify the Veteran's stressors should be made.  The former was accomplished in a January 2008 letter and the latter was accomplished in February 2010.  Thus, the Board concludes that VA has substantially complied with the remand instructions.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim, and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis-Service Connection
 
The Veteran states that service connection for a gastrointestinal disorder, mainly lactose intolerance, is warranted.  

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records, the private medical records, and the Veteran's hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a gastrointestinal disorder, to include lactose intolerance.  The reasons follow. 

As discussed above the Board concludes that the Veteran is not a credible historian.  Not only are the Veteran's statements of chronic gastrointestinal problems since returning from Vietnam not supported by the record, but misrepresenting one's service under oath is indicative of someone who is willing to provide false facts.  Thus, after swearing to tell the truth at the November 2007 Board hearing and then not telling the truth, the Board finds that it cannot accord the Veteran's statements, particularly in connection with a claim for monetary benefits, any probative value.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This applies to the Veteran's statements and testimony of having developed lactose intolerance immediately upon returning from Vietnam and having chronic lactose intolerance since that time.  These allegations are rejected in their entirety.

The only positive evidence of a nexus between the post service diagnosis of lactose intolerance and service is a July 2003 letter from Dr. BFP.  There, he wrote the following, in part:

[The Veteran] has apparent lactose intolerance, with increased abdominal distention and gassiness after drinking milk or ingesting milk products.

This had not been a problem prior to his service in Vietnam, but while there, he began to notice it, and it became much more evident after his return from southeast Asia.  It has continued to be a problem since then.

He has apparent lactose intolerance, which became manifest after his service in Vietnam.

Dr. P did not enter a definitive diagnosis of lactose intolerance.  Rather, he stated two times that the Veteran had "apparent lactose intolerance."  Nevertheless, even if the Board concedes a valid diagnosis of lactose intolerance, it accords no probative value to this medical opinion because it is based upon history provided by the Veteran.  As noted above, the history reported by the appellant has been rejected as untrue.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).  Also, Dr. P noted the Veteran had been a patient for the prior year yet did not provide any indication that he had treated him for such gastrointestinal disability previously.

There is an additional inconsistent statement made by the Veteran.  At a March 2010 VA examination, the Veteran reported drinking four to five beers per day.  However, a May 2010 private diagnostic report shows the Veteran reporting a history of drinking "alcohol very infrequently."  This statement contradicts the statement he made to VA two months prior.  This additional inconsistency confirms the Board's conclusion that the Veteran is not a credible historian.

To conclude, there is no competent and credible evidence of a nexus between the post service diagnosis of lactose intolerance and service.  Any competent evidence of a nexus, whether it be from the Veteran or Dr. P, is found to lack credibility and thus has no probative value.  Additionally, lactose intolerance is not a disability that has been associated with Agent Orange exposure.  Thus, there is no presumptive basis upon which to grant this benefit.

In light of the evidence preponderating against the claim of entitlement to service connection for a gastrointestinal disorder, to include lactose intolerance, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include lactose intolerance, is denied.


REMAND

The Board finds that additional development is warranted in connection with the claim for entitlement to service connection for posttraumatic stress disorder.  The Veteran was examined in March 2010 by a VA physician, who found that the claimant did not have posttraumatic stress disorder.  Rather, the examiner found that the appellant had a depressive disorder due to a failure to be reelected as the county marshal.  The Veteran has, however, submitted a May 2010 diagnostic report, which shows a finding that he meets all the criteria for a diagnosis of posttraumatic stress disorder, which the examiner labeled was severe.

VA has not provided the Veteran with psychological testing, and the Board finds that such is called for in this case.  Additionally, because of the significant disparity between the conclusions made by the VA examiner versus the private examiner, a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any VA psychiatric treatment records pertaining to the Veteran from January 2009 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO/AMC must schedule the Veteran for a full battery of psychological testing, to include the Minnesota Multiphasic Personality Inventory and any other testing deemed necessary by the psychiatrist or psychologist.  If scores are elevated on any scales, rather than attributing that result to possibilities, such as a "cry for help" or prevarication, the examiner must render an opinion, based on sound medical judgment, experience, knowledge of the facts of the case, and interview of the veteran, as to the actual cause of the elevated scores.

3.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine whether it is at least as likely as not that he has any acquired psychiatric disorder, including posttraumatic stress disorder, due to service.  The claims folder must be made available to the examiner to review.  The examiner is informed that a February 2010 "PTSD Stressor Verification Review" has indicated that VA has conceded that the appellant was on the receiving end of rocket fire and mortar attacks.  

(a) The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that posttraumatic stress disorder or any other acquired psychiatric disorder is due to service.  The examiner is to specify exactly which disorder, if any, is associated with the claimed stressors.  A complete rationale must be provided for any opinion offered. 

(b) If the examiner finds that the Veteran does not have posttraumatic stress disorder, the examiner must provide an explanation for the determination, to include upon what facts and medical principles the determination is made.  In making this conclusion, the examiner must address the private May 2010 Diagnostic Report, which shows a diagnosis of posttraumatic stress disorder, and explain why a different conclusion has been reached. 

In preparing any opinion, the examiner must note the following terms: 

*	"It is due to" means 100 percent assurance of relationship. 

*	"It is at least as likely as not" means 50 percent or more. 

*	"It is not at least as likely as not" means less than a 50 percent chance. 

*	"It is not due to" means 100 percent assurance of non relationship. 

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed posttraumatic stress disorder or acquired psychiatric disorder is unknowable.  

The examiner should provide a copy of their curriculum vitae with the report. 

3.  Thereafter, the AMC/RO will consider all of the evidence of record and readjudicate the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


